department of the treasury internal_revenue_service washington d c date number release date cc dom corp qcc-115051-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for glenn c mcloughlin chief_counsel attorney cc msr aok okl from victor l penico attorney-advisor cc dom corp subject chief_counsel_advice this chief_counsel_advice responds to an oral inquiry chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b a month m year n b c qcc-115051-99 equipment d e year o month p issues whether corp a upon purchasing at a discount all the outstanding_stock of corp b and liquidating corp b all at a time when corp b held corp a debt earlier used by corp a to purchase equipment from corp b either has discharge-of- indebtedness income or other income or must adjust downward its basis in the equipment conclusions corp a either has discharge-of-indebtedness income or other income or must adjust downward its basis in the equipment these are alternative theories facts district_counsel in a date e-mail summarized the facts of this case as follows in the transaction under audit corp a a corporation acquired the stock of an unrelated corporation corp b for dollar_figurea in month m of year n corp b held a note and a debenture issued by corp a with an aggregate principal balance of approximately dollar_figureb in year n there was also a revolving note of corp a held by corp b with a principal balance of approximately dollar_figurec that does not appear to be related to the equipment acquisition the note and the debenture had an original aggregate principal balance of approximately dollar_figured corp a issued the debenture and the note together with dollar_figuree cash to corp b in year o in exchange for some equipment in month p of year n corp a used a statutory merger to effect a sec_332 of the internal_revenue_code liquidation of corp b this of course extinguished all the corp a debt however corp a did not report any doi discharge_of_indebtedness income from the transaction claiming that sec_332 and revrul_74_54 precluded the recognition of doi the stock acquisition and the sec_332 appear be part of a single integrated transaction since year n corp a has been selling off its assets and is in the process of liquidating and winding up its affairs qcc-115051-99 furthermore we understand that corp b probably had recognized a loss on its sale of the equipment to corp a and hence the sec_453 installment_method of reporting did not apply if there were a gain and sec_453 had applied that might provide the service with another avenue of attack against the transaction apart from that belief on the part of the field the field knows nothing about corp b's tax treatment of its sale of the rigs to corp a for example whether it ever took a bad_debt deduction on the aforementioned purchase-money installment consideration the debenture and note received from corp a the field says it is unable to ascertain corp b's tax treatment of the sale of the equipment thus in short corp b sold equipment to corp a at a loss receiving back among other consideration a large amount of corp a installment paper at that time the field accepts it was not contemplated that corp a would eventually buy the corp b stock hence sec_108 is inapplicable several years later corp a indeed bought the corp b stock when corp b's only assets were the consideration got in the equipment sale at a price far below the face_amount of the corp a installment paper corp b held then corp a liquidated corp b under sec_332 receiving back the installment paper on which it was obligor with such debt effectively merging out of existence in the debtor's hands under state law finally the service does not know whether corp b ever took a bad_debt_loss on the corp a installment paper law and analysis in discussions with the field the taxpayer corp a has cited both sec_332 and revrul_74_54 1974_1_cb_76 as protecting it from any discharge_of_indebtedness income under sec_61 revrul_74_54 effectively accepted the decision in 40_bta_945 both those authorities thus provide that a liquidating corporation's distribution of its shareholder's note to that shareholder without an overt act of cancellation of the note by the distributing_corporation does not generate discharge-of-indebtedness income under sec_61 for the shareholder revrul_74_54 stated i n the instant case the note is property for purposes of sec_332 of the code and therefore no gain_or_loss is recognized to p on the receipt of its note distributed in complete_liquidation of s accordingly p does not realize income under sec_61 or sec_1_301-1 of the regulations by reason of the cancellation of the note in connection with the liquidation the court in helen gilmore said qcc-115051-99 the evidence establishes that all of the corporation’s assets were distributed and that the debt of the shareholder was treated as an asset it was an item of the liquidation proceeds it was entirely a recognition of the subsistence of the debt and the distribution of the debt to its shareholders from both a practical and a theoretical standpoint this is the proper conception of the final disposition of the indebtedness the shareholder so treated the amount for it included the debt as having been acquired by it in the liquidation distribution thus serving as a factor of its liquidation gain_or_loss additional consequence of applicability of 332--carryover basis thus revrul_74_54 stated that a debt of the shareholder distributed under sec_332 is property for purposes of sec_332 --and one must assume necessarily for all other purposes related to application of sec_332 moving beyond revrul_74_54 one of those other purposes is the fixing of the distributee shareholder's basis in the various items of property received in the sec_332 liquidation one of which in both the facts of revrul_74_54 and the corp b-corp a case is the shareholder's own debt corp a's basis in its own installment paper received back from corp b in the liquidation should have been determined under sec_334 which provides that such basis shall be the same as it would be in the hands of the transferor the transferor being corp b thus corp a inherited corp b's basis in the corp a installment paper so the field should first determine what basis in the corp a installment paper corp a inherited from corp b in the sec_332 liquidation it is urged that the field use all means at its disposal to determine that basis importantly that basis would have been reduced in corp b's hands if corp b ever took a full or partial_bad_debt_deduction respecting the corp a installment paper the important question is how should the field proceed once it has determined the basis corp a got in its own installment paper basis determined under sec_334 is of course relevant to taxation of the shareholder's subsequent disposition whenever that may occur of such property got in the sec_332 liquidation one may reasonably assume that in the facts of both revrul_74_54 and helen gilmore the liquidating corporation's basis in its shareholder's debt and hence the basis such debtor-shareholder received in the sec_332 liquidation equaled both the face_amount and fair_market_value of such debt the fact that the debt may merge out of existence is addressed below one may so assume because in both sets of facts the debts were originally created in return for the corporation's loan of money to the shareholder and there are no facts suggesting the corporate creditor ever took a bad_debt deduction thus were the shareholder in either set of facts to redispose of the debt had the debt not merged out of existence by transferring it to a third party immediately after the sec_332 liquidation it would presumably qcc-115051-99 recognize no gain_or_loss on such subsequent disposition as its inherited basis in the debt would equal the debt’s face_amount and fair_market_value are the facts in the corp b-corp a case different from the facts in those other two cases revrul_74_54 and helen gilmore in other words was corp b’s tax basis in the corp a installment paper by any chance less than rather than equal to the fair_market_value of such paper at the time of the sec_332 liquidation if so then that creates a distinction between the corp b-corp a case and the facts in revrul_74_54 and helen gilmore there are at least two reasons corp b's basis in the corp a paper might have been less than the fair_market_value of such paper one is if the paper bore a fixed interest rate and interest rates had fallen between the time of original issuance of the paper and the time of the sec_332 liquidation that could have driven the fair_market_value of the paper up the other is if as mentioned above corp b had ever taken a full or partial_bad_debt_deduction respecting the paper assuming that the field does establish that corp b's basis in the paper was less than the fair_market_value of the paper at the time of the sec_332 liquidation then again what does the field do next at this point two more authorities become relevant revrul_93_7 1993_1_cb_125 and 222_fsupp_527 e d la aff'd per curiam 341_f2d_579 5th cir these authorities dealt with distribution by a partnership of a partner's own debt or preferred_stock to that partner sec_731 provides for nonrecognition_of_gain_or_loss in the case of a distribution_of_property to a partner recognition is deferred until the partner disposes of the distributed property the amount of the deferred gain_or_loss is preserved by the transferred and exchanged_basis rules of sec_732 thus sec_732 is in function analogous to sec_334 discussed above sec_732 fixes the distributee partner's basis in property received for purposes of taxation of that partner's subsequent redisposition of the property and sec_334 fixes the distributee shareholder's basis in property received for purposes of taxation of that shareholder's subsequent redisposition of the property in revrul_93_7 the fair_market_value of the distributed debt of the distributee partner differed compare that with the circumstance in revrul_74_54 and helen gilmore supra from the basis sec_732 gave the distributee partner in that distributed property the fair_market_value of the debt exceeded the distributee partner's sec_732 basis in that property in cora-texas the fair_market_value of the distributed non-reissuable preferred_stock of the distributee partner also differed from the basis sec_732 gave the distributee partner in that distributed property cora-texas predated the applicability of the code but the then-applicable law contained a provision similar to sec_732 the fair_market_value of the non- reissuable preferred_stock originally issued by the distributee partner was less than the distributee partner's basis in the property qcc-115051-99 crucially revrul_93_7 concluded that because the distributed debt merged out of existence in the distributee partner’s hands and thus no occasion would ever arise subsequently to tax the partner on the excess of the debt’s fair_market_value over the distributee partner's sec_732 basis in the debt the distributee partner must be immediately taxed on the excess the court in cora-texas took a similar view since the distributee partner could never reissue that particular preferred_stock the distributee partner was entitled to an immediate loss equal to the shortfall of fair_market_value below basis and revrul_93_7 concluded because there will be no opportunity for recognition at a future time as the debt has merged out of existence the partner will recognize capital_gain or loss to the extent the fair_market_value of the indebtedness differs from the basis of the indebtedness determined under sec_732 thus if corp a's sec_334 basis in the installment paper got back in the sec_332 liquidation exceeded or was less than such paper's fair_market_value at the time of the sec_332 liquidation then loss or gain was at that time properly reportable for in the words of revrul_93_7 there will be no opportunity for recognition at a future time as the debt immediately merged out of existence note that this outcome does not contravene sec_332 sec_332 and sec_731 relevant in revrul_93_7 and cora-texas are analogous sec_332 provides no gain_or_loss shall be recognized on the receipt by a corporation of property distributed in complete_liquidation of another corporation and sec_731 provides in relevant part in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution and loss shall not be recognized to such partner except that upon a distribution in liquidation_of_a_partner's_interest in a partnership where no property other than that described in subparagraph a or b is distributed to such partner loss shall be recognized to the extent of the excess of the adjusted_basis of such partner's_interest_in_the_partnership over the sum of a any money distributed and b the basis to the distributee as determined under sec_732 of any unrealized_receivables as defined in sec_751 and inventory as defined in sec_751 qcc-115051-99 thus in the case of both sec_332 and sec_731 taxpayers could perhaps make the same facile argument that their receipt of their own debt cannot in any way or shape result in current taxation to them but in the partnership situation cora- texas and revrul_93_7 clearly establish otherwise neither the sec_332 nor sec_731 regimes block taxation on the shareholder's or partner's subsequent redisposition of distributed property cora-texas and revrul_93_7 merely consider that redisposition to have occurred immediately since in the words of revrul_93_7 there will be no opportunity for recognition at a future time since the instrument immediately merges out of existence thus sec_332 and sec_731 are respected cora-texas and revrul_93_7 instead apply immediately after the sec_332 and sec_731 events so the field should determine whether the corp b-corp a case is factually distinguishable from revrul_74_54 and helen gilmore on the crucial basis-versus-fair-market-value issue treatment of any excess of the adjusted_issue_price of the paper over its fair_market_value this memorandum has so far addressed taxation of any spread between corp a's inherited basis under sec_332 in its own installment paper and the fair_market_value of such paper the remaining question is whether any theory exists for taxing any excess of the adjusted_issue_price of the installment paper over fair_market_value in other words there are three dollar amounts involved corp a's inherited basis under sec_332 in its installment paper the fair_market_value of such paper and the adjusted_issue_price of such paper assuming that amount exceeds amount and also that amount exceeds amount this memorandum has thus far posited only a theory for taxing the difference between amounts and the question is whether there is also a theory for taxing the difference between amounts and depending on the nature of such a theory it might also provide a back-up argument for taxing the difference between amounts and indeed two such theories exist the first theory is discharge-of-indebtedness income under sec_61 which provides that e xcept as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items income_from_discharge_of_indebtedness as noted helen gilmore and revrul_74_54 indicate that to have discharge-of-indebtedness income an overt act of cancellation by the creditor is required to explain sec_332 and sec_731 are as noted above functionally analogous the former section limits taxation in the case of a sec_332 liquidation the latter limits taxation to specific amounts in the case of a distribution from a partnership notwithstanding that sec_731 specifically limits taxation on such an qcc-115051-99 event revrul_93_7 discussed above besides considering the partner immediately to have redisposed of the debt_instrument received as this memorandum previously discussed also addressed the discharge-of-indebtedness issue after saying that the partner will recognize capital_gain or loss to the extent the fair_market_value of the indebtedness differs from the basis of the indebtedness determined under sec_732 the ruling said in addition the receipt of the indebtedness by a partner may require the partner to include in gross_income discharge_of_indebtedness income under sec_61 the partner is treated as having satisfied the debt for its fair_market_value and the amount of discharge_of_indebtedness income is equal to the amount by which the issue_price adjusted for any premium or discount of the indebtedness exceeds the fair_market_value of the indebtedness we believe that the same rationale should apply in the case of a sec_332 liquidation and that the language just quoted from revrul_93_7 casts institutional doubt on the service's acquiesence in helen gilmore the second theory takes a considerably different approach instead of forcing the taxpayer to recognize discharge-of-indebtedness income forcing the service to circumnavigate sec_332 and helen gilmore this theory would force corp a on the peculiar facts of the corp b case to reduce its basis in the assets originally bought with the installment paper sec_1016 seems like an appropriate vehicle specifically sec_1016 provides that p roper adjustment in respect of the property shall in all cases be made for expenditures receipts losses or other items properly chargeable to capital_account we believe that properly chargeable to capital_account includes any realized event as opposed to say as- yet unrealized_gain in an unsold asset that increases the taxpayer's net_worth while not increasing its corporate-tax earnings_and_profits the argument is that corp a's reducing its purchase_price for the equipment by purchasing at a discount the holder of the purchase money debt falls within that phrase proper adjustment in respect of the property would refer to the purchased equipment corp a's basis in the equipment should thus have been adjusted down by the amount of the bargain_purchase of the debt in other words the discount obtained thus reducing corp a's subsequent depreciation_deductions on the equipment and increasing any gain on sale of such equipment should the field desire any additional assistance in applying the second theory it might contact cc dom it a qcc-115051-99 please call if you have any further questions victor l penico branch chief cc dom corp
